Citation Nr: 1806116	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  16-37 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for hiatal hernia, gastroesophageal reflux disease (GERD), non-erosive gastritis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include generalized anxiety disorder.

4.  Entitlement to service connection for peripheral neuropathy of the left leg.

5.  Entitlement to service connection for peripheral neuropathy of the right leg.

6.  Entitlement to service connection for Alzheimer's disease.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In accordance with the holding in Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), the Board has expanded the issue of service connection for generalized anxiety disorder to include all psychiatric disorders other than PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for Alzheimer's disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating for hiatal hernia, GERD, non-erosive gastritis under the most appropriate diagnostic code throughout the appeal period.

2.  The Veteran has not specified any in-service stressor.

3.  The evidence is at least evenly balanced as to whether generalized anxiety disorder and major depression disease are related to active service.

4.  The preponderance of the evidence shows that the Veteran's peripheral neuropathy of the left leg did not manifest in service, or for many years thereafter, and is not related to service.

5.  The preponderance of the evidence shows that the Veteran's peripheral neuropathy of the right leg did not manifest in service, or for many years thereafter, and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 60 percent for hiatal hernia, GERD, non-erosive gastritis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.115, DC 7399-7346 (2017).

2.  The criteria for service connection for PTSD are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for generalized anxiety disorder and major depression disease have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for entitlement to service connection for peripheral neuropathy of the left leg are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for entitlement to service connection for peripheral neuropathy of the right leg are not met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Neither the Veteran nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Notably, the Veteran was not afforded a VA examination to determine the nature and etiology of any lower extremity neuropathy and no opinion as to such was rendered.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  Under McLendon, in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In this instance, the Veteran has not asserted (even despite a liberal reading of claims folder) any incident or event in service that led to his peripheral neuropathy.  The Veteran has offered no argument as to how peripheral neuropathy is related to service and there is no evidence of such.  Moreover, to the extent that the Veteran asserts peripheral neuropathy is related to a low back disability, service connection for a low back disability has not been awarded, thereby rendering secondary service connection inapplicable as a matter of law, as will be discussed in greater detail below.

Merits

A.  Increased Rating

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board must also consider whether separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged rating may also be appropriate when adjudicating claims for increased ratings for already service-connected disabilities).

The Veteran's service-connected disability is currently rated under 38 C.F.R. § 4.114, DC 7399-7346.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional diagnostic code is shown after the hyphen); see also (unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99").

Notably, the disability is evaluated as 60 percent disabling, the maximum allowable rating under DC 7346.  As the Veteran is receiving the maximum schedular rating under this diagnostic code, a higher rating under this diagnostic code is not possible and further discussion in this regard is unnecessary.

To the extent that the Veteran contends that the Veteran's disability (which includes GERD and hiatal hernia) is not specifically listed as a disorder with its own diagnostic code, the Board must therefore consider whether a rating by analogy to a different diagnostic code is appropriate.  See 38 C.F.R. § 4.20 (2017) (requiring consideration of rating by analogy when a condition is unlisted); compare Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (the Board has a duty to acknowledge and consider all regulations that are potentially applicable) with Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy").  In this regard, the only diagnostic codes providing for evaluations higher than 60 percent under the Schedule of Ratings for the Digestive System are DCs 7202 (applicable to loss of use of the tongue), 7306 (applicable to marginal ulcer), 7312 (applicable to cirrhosis of the liver), 7323 (applicable to ulcerative colitis), 7330 (applicable to fistula of the intestine), 7332 (applicable to impairment of sphincter control), 7333 (applicable to stricture of the rectum and anus), 7339 (applicable to postoperative ventral hernia), 7343 (applicable to malignant neoplasms of the digestive system), 7345 (applicable to chronic liver disease without cirrhosis), 7347 (applicable to pancreatitis) and 7354 (applicable to hepatitis C).  See 38 C.F.R. § 4.115, DCs 7200 to 7354 (2017). However, none of those diagnostic codes are applicable in this case, as the relevant evidence of record, especially the May 2012 and September 2014 VA examinations, demonstrates that the Veteran's symptomatology is listed amongst DC 7346 pertaining to hiatal hernia, which is part of the Veteran's service-connected disability.  See 38 C.F.R. § 4.115.

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, the preponderance of the evidence reflects that a rating higher than 60 percent is not warranted for the Veteran's hiatal hernia, GERD, non-erosive gastritis under any potentially applicable diagnostic code, and the benefit of the doubt doctrine is therefore not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.  Therefore, entitlement to a rating higher than 60 percent for the Veteran's hiatal hernia, GERD, non-erosive gastritis is not warranted. 

B.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

1.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Crucially, service connection for PTSD requires the Veteran to identify a stressor upon which his PTSD is based.

Historically, in a May 2012 letter, the RO attached VA Form 21-0781, Statement in Support of Claim for PTSD, and requested that the Veteran specify a stressor.  The Veteran did not respond.

He was afforded a VA mental health examination in May 2012.  The examiner sought information regarding any possible stressor.  However, the Veteran did not describe in detail a severe traumatic incident during service.

Later, in an April 2015 letter, the RO again sought details regarding any purported stressor.  The RO again attached VA From 21-0781 in an attempt to have the Veteran specify a stressor.  The Veteran did not respond.

The RO memorialized the completed actions in a September 2015 memorandum.

A review of the Veteran's claims file does not reveal any stressor.  Specifically, statements of the Veteran, service treatment records, service personnel records, and post-service treatment records do not reveal any stressor, let alone some sort of incident in service upon with the Veteran's purported PTSD is based.

The regulations are clear that in order for service connection to be granted, some sort of stressor must be alleged, be it due to combat or fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).  Despite the fact that the Veteran may have been diagnosed with PTSD, the Veteran has provided no stressor and none have been indicated by the evidence of record.  As this essential element of a claim for service connection for PTSD has not been met, entitlement to service connection for this disability is not warranted.  See 38 U.S.C.A. § 5107(a) (a claimant has the responsibility to present and support a claim for VA benefits; Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.



2.  Acquired Psychiatric Disorder other than PTSD

The Veteran provided a statement from Dr. C.E.M.Q., M.D., dated February 2015.  That statement includes diagnoses of generalized anxiety disorder and major depression disease.

In service, several service treatment records reveal complaints of sadness.

Regarding nexus, the statement from Dr. C.E.M.Q. notes the Veteran's symptoms related to the above diagnoses.  He noted that the Veteran's symptoms included insomnia with nightmares and flashbacks of traumatic events during service.  While there is no explicit nexus opinion, it is apparent that the clinician rendered a diagnosis of generalized anxiety disorder based upon the Veteran's competent and credible reports of in-service events and associated symptomatology.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  There is no etiological opinion counter to the record linking generalized anxiety disorder and major depression disease to service.

The evidence is thus at least evenly balanced as to whether the Veteran's generalized anxiety disorder and major depression disease are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for generalized anxiety disorder and major depression disease is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

3.  Peripheral Neuropathy of the Lower Extremities

While the Veteran has claimed that service connection for peripheral neuropathy of the lower extremities is warranted, he has offered no argument as to why service connection is warranted.

Nonetheless, service treatment records reveal no evidence of any lower extremity problems or symptoms.

Indeed, the first evidence of neurological symptoms is several decades following service.  To that end, the 2015 statement of Dr. C.E.M.Q. is the first evidence of any neurologic symptoms.

The evidence reflects that a low back disability or symptoms were not present until many years following service.  This is one factor, in addition to those above, that leads the Board to conclude that the evidence does not reflect that the Veteran has a low back disability that may be associated with service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (stating that evidence of a prolonged period without medical complaint is one factor that may be considered in analyzing a service connection claim).  Moreover, the Veteran has made no argument and offered no evidence supporting his conclusory generalized statements that service connection for lower extremity neuropathy is warranted.  The low standard for affording the Veteran with a VA examination on this question has therefore not been met.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination).  

The Board does note that to the extent the Veteran asserts neuropathy of the lower extremities is somehow secondary to a low back disability, service connection for chronic low back pain, degenerative disc disease L3-L4 and L4-L5, and chronic myositis para-lumbar spine muscles was denied in the September 2015 rating decision.  While the Veteran disagreed with the denials of bilateral neuropathy of the lower extremities, he did not disagree with the denials of service connection for a low back disability.  See October 2015 Notice of Disagreement.  As service connection for a low back disability is not in effect (nor is such a claim pending), service connection for any disability as secondary to a low back disability is prohibited as a matter of law.  See 38 C.F.R. §3.310(a) (service connection warranted for disability proximately due to or the result of an already service connected disease or injury). 

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and entitlement to service connection for low back disability is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A rating in excess of 60 percent for hiatal hernia, GERD, non-erosive gastritis is denied.

Service connection for PTSD is denied.

Service connection for generalized anxiety disorder and major depression disease is granted.

Service connection for peripheral neuropathy of the left leg is denied.

Service connection for peripheral neuropathy of the right leg is denied.


REMAND

Regarding the claim for service connection for Alzheimer's disease, such was diagnosed at the March 2012 VA examination.  However, the examiner offered no opinion as to the etiology of Alzheimer's disease.

Notably, a July 2016 statement of Dr. C.E.M.Q. also notes a diagnosis of Alzheimer's disease.  He also concluded that the Veteran has "severe psychiatrics [sic] disorders which are more probable than not secundary [sic] to his military service."  This seemingly relates the Veteran's Alzheimer's disease to service.  However, this is an insufficient basis upon which to grant service connection as there was no rationale provided to support the conclusion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (much of a medical opinion's probative value is found in its rationale supporting the conclusion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

Nonetheless, this evidence is sufficient to trigger VA's duty to obtain an opinion as to the etiology of the Veteran's Alzheimer's disease.  McLendon, 20 Vet. App. at 81.  As such a remand is necessary to obtain such an opinion.

As for TDIU, Board action on that matter is premature at this time.  It is first necessary for the RO to implement the Board's award of service connection for generalized anxiety disorder and major depression disease and assign a rating for those disabilities.  Further, the TDIU issue is inextricably intertwined with the issue of service connection for Alzheimer's disease.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  As such, the Board will defer adjudication of the TDIU issue at this time.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request an opinion as to the etiology of the Veteran's Alzheimer's disease from a VA physician.

The Veteran's VA claims folder should be made available to the physician for review in conjunction with the examination.

The examiner should address the following:

Whether it is at least as likely as not (at least a 50 percent probability) that the Alzheimer's disease had its onset in service or otherwise is etiologically related to service.

The physician must provide a complete rationale for any opinion set forth.  In addressing this matter the examiner should address the pertinent evidence in the service treatment records, post service medical records and examinations, as well as the lay evidence provided by the Veteran.

2.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


